DETAILED ACTION
Applicant's arguments filed on 06/07/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Medley on July 12, 2022.
The application has been amended as follows:
IN THE CLAIMS: 
Claims 1 has been replaced with following:
	Claim 1 (currently amended):  An adjustable power supply device for supplying power to a power switch control device configured to provide control signals to a power switch device, the adjustable power supply device comprising:
a pair of input terminals;
switching circuitry connected to the pair of input terminals;
converter circuitry, the converter circuitry including a pair of intermediate terminals and first, second, and third output terminals that output power to the power switch control device;
a transformer including a primary side winding coupled to the pair of input terminals and a secondary side winding coupled to the pair of intermediate terminals; wherein
a potential difference generated between the pair of intermediate terminals is divided by a dividing circuit into a first output voltage difference applied across the first and the second output terminals and a second output voltage difference applied across the second and the third output terminals;
the converter circuitry including a first adjustment circuit that adjusts the first output voltage difference and the second output voltage difference, the first adjustment circuit including at least one external terminal that is coupled to a first external resistance element that is external to the converter circuitry, wherein a change in a resistance value of the first resistance element adjusts the first output voltage difference and the second output voltage difference; 
the switching circuitry including a second adjustment circuit that adjusts the potential difference generated between the pair of intermediate terminals, the second adjustment circuit including at least one external terminal that is coupled to a second external resistance element that is external to the switching circuitry, wherein a change in a resistance value of the second resistance element adjusts the potential difference between the pair of intermediate;
the second output terminal is held at a reference voltage; 
the first output terminal provides the first output voltage difference to a first input of the power switch control device; and 
the third output terminal provides the second output voltage difference to a second input of the power switch control device.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…Claim 1 (currently amended):  An adjustable power supply device for supplying power to a power switch control device configured to provide control signals to a power switch device…the converter circuitry including a first adjustment circuit that adjusts the first output voltage difference and the second output voltage difference, the first adjustment circuit including at least one external terminal that is coupled to a first external resistance element that is external to the converter circuitry, wherein a change in a resistance value of the first resistance element adjusts the first output voltage difference and the second output voltage difference; the switching circuitry including a second adjustment circuit that adjusts the potential difference generated between the pair of intermediate terminals, the second adjustment circuit including at least one external terminal that is coupled to a second external resistance element that is external to the switching circuitry, wherein a change in a resistance value of the second resistance element adjusts the potential difference between the pair of intermediate; the second output terminal is held at a reference voltage; the first output terminal provides the first output voltage difference to a first input of the power switch control device; and the third output terminal provides the second output voltage difference to a second input of the power switch control device.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are shown in the PTO-892 however, none of the references teaches the structure for supply power to a driver circuit with the function of changing the value of the external resistor.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838